

115 HR 4356 IH: Missed Opportunities in Aviation Act of 2017
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4356IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. Lewis of Georgia introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to require reporting by the Department of Transportation on
			 requests for funding projects or programs through the Airport Improvement
			 Program.
	
 1.Short titleThis Act may be cited as the Missed Opportunities in Aviation Act of 2017. 2.Annual reporting on missed opportunitiesSection 47105 of title 49, United States Code, is amended by inserting at the end the following:
			
				(g)Annual reporting on missed opportunities
 (1)In generalNot later December 31 of each year, the Secretary shall submit a report to Congress that identifies—
 (A)the total number of requests made under this section that were under review during the preceding fiscal year by the Department for funding, in whole or in part, of projects including—
 (i)the number of such requests that were granted; (ii)the number of such requests that were denied; and
 (iii)the number of such requests that remained pending at the end of the fiscal year; and (B)of the requests that were denied or remained pending under clauses (ii) and (iii) of subparagraph (A), the requests with the greatest potential for improving aviation in the United States in accordance with section 47103.
 (2)Trade secrets and confidential informationThis section does not authorize the Secretary to disclose any information that is a trade secret or confidential information subject to section 552(b)(4) of title 5, United States Code, or section 1905 of title 18, United States Code..
		